Motion by respondent Board of Education of School District No. 1, Town of Hempstead for leave to appeal to the Court of Appeals from so much of an order of this court dated May 6, 1974 as modified an order of the Supreme Court, Nassau County, entered November 15, 1973, so as to provide for denial, instead of granting, of said respondent’s motion to dismiss the complaint. Motion granted. In our opinion, questions of law have arisen which ought to be reviewed. The following question of law is certified: Was the order of this court, dated May 6, 1974, properly made as to respondent Board of Education? Martuscello, Acting P. J., Latham, Shapiro, Benjamin and Munder, JJ., concur.